Case 2:20-cv-01120-JTF-atc Document 12 Filed 02/08/21 Page 1 of 1                     PageID 34




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  TRISTAN ROBINSON,                               )
                                                  )
         Plaintiff,                               )
                                                  )       No. 2:20-cv-01120-JTF-atc
                                                  )
  v.                                              )
                                                  )
  SERGEANT HURT, ET AL.,                          )
                                                  )
         Defendants.                              )
                                                  )


                                         JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed With Prejudice in

accordance with the Order Dismissing Case, Certifying An Appeal Would Not Be Taken in Good

Faith, and Notifying Plaintiff of Appellate Filing Fee entered on February 8, 2021.

       IT IS SO ORDERED, this 8th day of February 2021.


APPROVED:


s/John T. Fowlkes, Jr.                                THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                  CLERK
UNITED STATES DISTRICT JUDGE

February 8, 2021                                      s/Kristen Polovoy
DATE                                                  (BY) LAW CLERK
